860 F.2d 607
August HEBERT, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 86-3209

Summary Calendar.
United States Court of Appeals,Fifth Circuit.
Aug. 19, 1986.
T. Peter Breslin, Edward Downing, III, Metairie, La., for plaintiff-appellant.
Glenn K. Schreiber, Asst. U.S. Atty., John Volz, U.S. Atty., New Orleans, La., for defendant-appellee.
Appeal from the United States District Court For the Eastern District of Louisiana;  Patrick E. Carr, Judge.
Before RUBIN, JOHNSON and JONES, Circuit Judges.
PER CURIAM:


1
The judgment of the district court is AFFIRMED pursuant to Fifth Circuit Local Rule 47.6.   Berry v. Holston Well Service, Inc., 488 So.2d 934 (La.1986), cited by appellant, does not modify the rule of Klohn v. Louisiana Power & Light, 406 So.2d 577 (La.1981), or Thomas v. Calavar Corp., 679 F.2d 416 (5th Cir.1982), which analyze the statutory employer status of government entities.